EXHIBIT 21.1 SUBSIDIARIES OF THE REGISTRANT(1) Name State or Jurisdiction of Incorporation Alabama Sand and Gravel, Inc. Delaware Globe Metales S.A. Argentina Globe Metallurgical, Inc. Delaware LF Resources, Inc. Delaware Ningxia Yongvey Coal Industrial Co., Ltd. China Solsil, Inc. Delaware Ultracore Energy S.A. Argentina West Virginia Alloys, Inc. Delaware GSM Alloys I, Inc. Delaware GSM Alloys II, Inc. Delaware WVA Manufacturing, LLC Delaware Globe Metals Enterprises, Inc. Delaware Core Metals Group Holdings, LLC Delaware Core Metals Group, LLC Delaware Tennessee Alloys Company, LLC Delaware GSM Enterprises Holdings, Inc. Delaware GBG Holdings, LLC Delaware Alden Resources, LLC Delaware Gatliff Services, LLC Delaware Alden Sales Corporation, LLC Delaware Norchem, Inc. Florida QSIP Sales ULC Canada QSIP Canada ULC Canada Quebec Silicon LP Canada GSM Netherlands, B.V. Netherlands (1) The names of other subsidiaries that would not constitute a significant subsidiary in the aggregate have been omitted.
